Citation Nr: 9904046	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1969 to April 1971.  He appealed to the Board of 
Veterans' Appeals (Board) from a June 1997 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine, that denied his claim for 
service connection for post-traumatic stress disorder (PTSD).

REMAND

In a statement recently received at the Board, in January 
1999, the veteran requested a hearing before a Member of the 
Board at the RO.  He must be scheduled for a hearing.  See 
38 C.F.R. §§ 19.75, 19.76, 20.703 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
opportunity.  The RO should provide 
written notification to the veteran of 
the date, time and location of the 
hearing at his address of record.  If, 
for any reason, the veteran no longer 
desires to testify at a hearing before a 
traveling Member of the Board, then he 
should indicate as much in a signed 
writing, and any such document to that 
effect should be associated with the 
claims file.

The claims file should then returned to the Board in 
accordance with current applicable procedures.

The purpose of the REMAND is to ensure that all due process 
requirements are met, and the Board does not intimate any 
opinion as to the outcome of the case of the merits, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


